DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amago (US 9854889) in view of May (US 3530919).
Regarding claim 1, Amago discloses a bag (100) comprising: a pair of compartment segments that combine to form the bag (102, 104), wherein each compartment segment has two longitudinal edges that define a planar surface of the segment (see Fig. 2), and wherein each compartment segment has an end (see Fig. 2); and, at least one strap secured to at least one of the pair of compartment segments (114); except does not expressly disclose the longitudinal connection (and fully separable compartment segments) means as claimed.
However, May discloses a similar device wherein the connection means between separable compartments includes a pair of longitudinal connection means secured to each segment longitudinal edge, wherein the longitudinal connection means is zippers (16, see Fig. 3) and the pair of longitudinal connection means permit the pair of compartment segments to be releasably secured together and fully separable (see Fig. 3, col. 2, ll. 50-60) as claimed.
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to add the connection means taught by May between the compartments of the bag taught by Amago, in order to allow the compartments to be alternatively connected or disconnected as desired and as taught by May (col. 2, ll. 50-60).
Regarding claim 10, Amago as modified above further discloses the at least one strap is a pair of separate straps (see Fig. 2), wherein each strap of the pair of separate straps is secured to one of the pair of 15JWL-100-R separable compartment segments, wherein the pair of separate straps permit the pair of compartment segments to be completed disassembled and separated (when viewed in combination).  

Claim(s) 2, 4, 7, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amago (US 9854889) in view of May (US 3530919) as applied to claim 1 above, and further in view of Weleczki (US 2003/0223651).
Amago as modified above discloses all limitations of the claim(s) as detailed above except does not expressly disclose the single continuous strap and holding rings as claimed.
However, Weleczki teaches providing a carrying bag with a single continuous strap (18) secured through each of the plurality of holding rings (17) as claimed.
Because Amago as modified above and Weleczki both teach straps for carrying compartmented carrying bags, it would have been obvious to one of ordinary skill in the art to substitute the single strap and rings taught by Weleczki for the two handle straps taught by Amago as modified above to achieve the predictable result of allowing the user to carry the bag.
Further, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to add the single continuous strap and rings taught by Weleczki to the carrying bag taught by Amago as modified above, in order to allow a user to carry the bag via their shoulder as taught by Weleczki (para 0029).
When viewed in combination, Amago as modified above results in a device wherein rein the strap permits the pair of compartment segments to be completed disassembled for access to compartments formed in the segments while maintaining a connection between the pair of compartment segments with the strap (functional recitation).  
Amago as modified above further results in a device wherein at least two of the plurality of strap-holding rings 14JWL-100-R are secured to each of the pair of separable compartment segments (when viewed in combination); the plurality of strap-holding rings are D-rings (Weleczki para 0029); and a plurality of strap-holding rings (17) secured to each of the pair of separable compartment segments (when viewed in combination); wherein the at least one strap is secured to at least one of the pair of separable compartment segments via the plurality of strap-holding rings  (when viewed in combination).


Claim(s) 8 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Amago (US 9854889) in view of May (US 3530919) and Weleczki (US 2003/0223651) as applied to claim 7 above, and further in view of Marberg (US 3779502).
Amago as modified above discloses all limitations of the claim(s) as detailed above except does not expressly disclose the post and rotatable ring as claimed.
However, Marberg teaches it was known at the time of the invention to attach a D-ring (56) to a substrate via a post (42) wherein the at least one D- ring freely rotates about the post as claimed.
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to attach the D-ring members taught by Amago as modified above to the bag via a rotatable post as taught by Marberg, in order to allow more range of movement as taught by Marberg (col.2, ll. 18-24).

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amago (US 9854889) in view of May (US 3530919) as applied to claim 1 above, and further in view of Specht (US 3128854).
Amago as modified above discloses all limitations of the claim(s) as detailed above except does not expressly disclose the multi-compartment segment as claimed.
However, Specht teaches a similar device wherein at least one of the pair of separable compartment segments is a multi-compartmented segment (17, 22, 23, 24) as claimed.
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to create sub-compartments as taught by Specht in the main compartments taught by Amago as modified above, in order to allow the user to separate articles into their own compartments as taught by Sprecht (col. 2, ll. 60-col. 3, ll. 2).

Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amago (US 9854889) in view of May (US 3530919) as applied to claim 1 above, and further in view of Roegner (US 2002/0096409).
Amago as modified above discloses all limitations of the claim(s) as detailed above except does not expressly disclose the shoulder pad/hand grip as claimed.
However, Roegner teaches a similar device comprising at least one shoulder pad/hand grip secured to the at least one strap (44; the at least one shoulder pad/hand grip has slots for receiving the strap, wherein the shoulder pad/hand grip can freely slide along the length of the strap (see Fig. 1; para 0021).  
	At the time of the invention, it would have been obvious to a person having ordinary skill in the art to add the hand grip taught by Roegner to the straps taught by Amago as modified above, in order to connect the straps together for hand carrying as taught by Roegner (para 0021).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amago (US 9854889) in view of May (US 3530919) as applied to claim 1 above, and further in view of Garcia, III et al. (US 6619447, hereinafter ‘Garcia’).
Amago as modified above discloses all limitations of the claim(s) as detailed above except does not expressly disclose the end connection means as claimed.
However, Garcia teaches providing a multi-segment carrying bag with a compartment segment end connection means (134, 138, 140) for securing one end of each segment compartment to the end of the other compartment segment (see Figs. 1, 2), wherein the end connection means is flexible plastic (deformable buckles 134, 136, 138, 140, etc. meets scope of flexible plastic).  
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to add the end connection means taught by Garcia to the carrying bag taught by Amago as modified above, in order to allow the compartments to be connected or disconnected as desired and as taught by Garcia (col. 3, ll. 45 – col. 4, ll. 3).

Response to Arguments
10.	Applicant’s arguments with respect to claim(s) 1-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER N. HELVEY whose telephone number is (571)270-1423. The examiner can normally be reached Monday-Friday 10am-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER N HELVEY/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        
December 5, 2022